Citation Nr: 1037127	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to include 
coronary artery disease and carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.Y.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran was afforded a Board hearing, held by the 
undersigned, in October 2009.  A copy of the transcript has been 
associated with the record.

In November 2009, the Board requested an expert medical opinion 
as set forth in Veterans Health Administration (VHA) Directive 
2006-019 dated April 3, 2006, and pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 5103A 
(West 2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. 
§ 20.901 (2009).  In accordance with this Directive, the Board 
requested cardiologist's opinion to ascertain whether the 
Veteran's currently-diagnosed cardiac disorders were incurred 
during his period of active service.  An opinion was provided in 
July 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand of this case is warranted as a matter 
of procedural due process to ensure that the RO has had the 
opportunity to consider evidence provided after the January 2009 
supplemental statement of the case (SSOC).

As noted above, in July 2010, the Board obtained a medical 
opinion from a VA physician affiliated with the VHA as to the 
etiology of the Veteran's claimed coronary disorders, pursuant to 
the authority set forth under 38 C.F.R. § 20.901 (2009).  

As is also required under such circumstances, the Board forwarded 
the completed medical opinion to the Veteran along with a 
"Medical Opinion Response Form," and afforded him a 60-day time 
period in which to respond with additional argument or evidence.  
The Veteran responded, in August 2010, to include new argument, 
and requested a remand of the case to the agency of original 
jurisdiction (AOJ) to consider this evidence in the first 
instance.  

Under applicable law, the Board may not consider newly-submitted 
evidence in the first instance unless the claimant has waived 
initial consideration by the appropriate AOJ.  38 C.F.R. §§ 
19.37, 20.1304 (2009).  In his August 2010 statement, the Veteran 
expressly asked that his case be remanded to the RO for review of 
new evidence submitted in connection with his claim.  
Consequently, this case must be remanded to the RO to 
readjudicate the claim on appeal taking into consideration the 
newly-obtained evidence of record, to include the VHA opinion and 
the Veteran's argument in response to that opinion.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal based upon 
consideration of all additional evidence received 
since the issuance of the January 2009 SSOC, to 
include consideration of the newly-obtained evidence 
of record, to include the July 2010 VHA opinion and 
the Veteran's August 2010 statement in response to 
that opinion.  If the benefit sought on appeal remains 
denied, furnish the Veteran an appropriate SSOC and 
afford him an opportunity to respond before the file 
is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


